Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony Ray Cobbs, Sr., appeals the district court’s order granting summary judgment for Bottling Group, LLC, in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cobbs v. Bottling Group, LLC, No. 4:11-cv-00011-JLK-RSB, 2011 WL 6402187 (W.D.Va. Dec. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.